Case 1:18-cv-01761-MSK-NYW Document 112-2 Filed 11/24/19 USDC Colorado Page 1 of 2

UNITED STATES DISTRICT COURT

for the
District of Colorado

Case No. 18-CV-01761-MSK-NYW
Tiffany Grays, pro se

Plaintiffis)

-V-

Auto Mart USA, LLC; Jorge Pacheco;
Auto Mart USA2; Daniel Ramirez, JB Ovalle;
Donnie McElroy; Marco Sandoval; Auto Mart:

Jay Barbar

Defendant(s)

 

AFFIDAVIT

 

1, Tiffany Grays, being duly sworn, state as follows:

1. Iam the Plaintiff in the above-entitled action, and ] am familiar with the file,
records and pleadings in this matter.

2, Exhibit 25 is a true and correct copy of what was provided to the Plaintiff on
November 22, 2019.

3. Exhibits 26-28 are authentic, have not been changed or altered in anyway, and
which the Plaintiff remains the custodian.

4, Plaintiff procured a membership with LegalShield as a direct result of Defendants

actions.

CONTINUED ON NEXT PAGE
Case 1:18-cv-01761-MSK-NYW Document 112-2 Filed 11/24/19 USDC Colorado Page 2 of 2

5. A benefit of the membership at LegalShield is having letters sent on my behalf by
licensed attorneys, who make reasonable inquiry into the allegations prior to
drafting and sending said letters.

6. Licensed attorney Ms. Sharon E. Hamm # 22682, sent a letter to Defendants
detailing Plaintiff's claims on May 18, 2019 (Exhibit 27).

7. Defendant and Registered Agent Daniel Ramirez acknowledged receipt of

Plaintiffs claims on May 22, 2018 (Exhibit 28).

DATED November 24, 2019 La.
sma Lf

(Plaintiff)

(icc Namey | iffgn i On

(Plaintif¥)

Sworn to and subscribed before (Print Name): Keanahy Kebert Ss this zy™ day of

 

Roverber~, 2019 in Deswter™ county Colorado.

 

 

 

: KENNEDY TAYLOR ROBERTS
Notary Public BOtARY eURLIC
STATE OF COLORADO
NOTARY ID 20184004177
MY COMMISSION EXPIRES JANUARY 25, 2022

 

 

 

My Commission Expires: 6 /—2s-202 2
